Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 is system claim that refers back to method claim 14. It seems that it should depend from system claim 16.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more thermal energy sources positioned to expose a surface layer of a 3D part. . .” in claim 16; “one or more radiant heat shields positioned to selectively block radiant heat from . . .” in claim 17; “one or more thermal energy sources positioned to expose a surface layer of a 3D part undergoing . . .”; and “one or more radiant heat shields positioned to selectively block radiant heat from . . .” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 13, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0326487 A1 to Casper et al (hereinafter ‘Casper’) in view of J.G. SUN (hereinafter ‘SUN’).
materials, and depth regions, as properties, for defect detection in an especially simple way. It has hereby been shown to be advantageous when a pulse duration, based on the materials and depth data above, of the high-frequency magnetic field and/or the predetermined period of time is/are between 50 ms and 2 s, that is, for example, 50 ms, 100 ms, . . .); measuring a surface temperature of the surface layer of the part with an infrared (IR) camera, in response to absorption of the thermal energy pulse into the 3D part, to identify a location of a subsurface defect in the 3D part (Para [0006], wherein at least one image of the component layer is acquired by a camera system, wherein the image characterizes a temperature distribution in the component layer, and, by a computing device, the presence of at least one flaw is checked on the basis of the at least one acquired image. Through the induction of an eddy current in the component layer or in the already built-up semifinished product, said component layer or semifinished product is heated, as inherently absorbing heat. The heating is recorded through the acquisition of one or a plurality of images, as measuring surface temperatures. In this way, flaws of st para, wherein in view of Equation (5), it was found that the value of ts is also approximately proportional to the square of the defect depth (L2), hence the determination of the depth L). Casper and SUN are combinable because they both disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the calculating a depth of the subsurface defect in the 3D part, of SUNG’s method with Casper’s because delaminations between the plies can significantly reduce the strength and performance of the composite components significantly reduce the strength and performance of the composite components (Page 329, Para 1).
Regarding claim 2, in the combination of Casper and SUN, SUN further discloses wherein calculating a depth of the subsurface defect in the 3D part further comprises, performing a peak temperature contrast slope method to calculate the depth (Section 2.2, 1st Para, wherein the slope or first derivative of the temperature contrast has also been examined for the prediction of defect depth).
Regarding claim 3, in the combination of Casper and SUN, SUN further discloses wherein calculating a depth of the subsurface defect in the 3D part further comprises, performing a log second derivative method to calculate the depth (Section 2.3, wherein defect depth).
Regarding claim 4, in the combination of Casper and SUN, SUN further discloses wherein measuring a surface temperature of the surface layer of the part with an infrared (IR) camera to identify a location of a subsurface defect in the 3D part, further comprises: measuring a surface temperature above a defect-free area of the 3D part (Fig. 2, T at point 2); measuring a surface temperature above a defect area of the 3D part (Fig. 2, T at point 2); determining a peak temperature contrast slope time based upon the surface temperature above a defect-free area and the surface temperature above a subsurface defect (Section 2.2, 1st Para, wherein this expression is plotted in Fig. 4 for >' = 0.2, 0.5, and 0.8. It is noted that the slope reaches a maximum at an early time instant. This time instant is referred to as the peak-slope time ts.); and wherein calculating a depth of the subsurface defect in the 3D part, further comprises calculating the depth of the subsurface defect based upon the peak temperature contrast slope time, wherein the peak temperature contrast slope time is directly proportional to the square of the depth of the subsurface defect (Section 2.2, 1st Para, wherein this expression is plotted in Fig. 4 for >' = 0.2, 0.5, and 0.8. It is noted that the slope reaches a maximum at an early time instant. This time instant is referred to as the peak-slope time ts. It was found that the value of ts is also approximately proportional to the square of the defect depth (L2), and the proportionality coefficient does not depend on defect size).
powder feed 12 for application of at least one powder layer 14 of a material onto a buildup and joining zone I of a movable building platform 16).
Regarding claim 16, Casper discloses a system (Fig. 1 system 10) for monitoring a layer-based manufacturing process (Para [0004], wherein the object of the present invention is to create an additive layer-by-layer construction method that makes possible an improved process monitoring), the system comprising: one or more thermal energy sources (Fig. 1, electric current applied by high frequency generator 28) positioned to expose a surface layer of a 3D part undergoing layer-based manufacturing to a thermal energy pulse, the thermal energy pulse having a pulse duration that is a function of one or more properties of a material of the 3D part (Para [0010] and [0011], wherein it is possible to adjust the temperature signal that is to be generated and the flaw inspection based on it to different component geometries, materials, and depth regions, as properties, for defect detection in an especially simple way. It has hereby been shown to be advantageous when a pulse duration, based on the materials and depth data above, of the high-frequency magnetic field and/or the predetermined period of time is/are between 50 ms and 2 s, that is, for example, 50 ms, 100 ms, . . .); at least one infrared (IR) camera (Fig. 1, Camera 30) positioned to measure a surface temperature of the surface layer of the part, in response to absorption of the thermal energy pulse into the 3D part, to identify a location of a subsurface defect in the 3D part wherein the image characterizes a temperature distribution in the component layer, and, by a computing device, the presence of at least one flaw is checked on the basis of the at least one acquired image. Through the induction of an eddy current in the component layer or in the already built-up semifinished product, said component layer or semifinished product is heated, as inherently absorbing heat. The heating is recorded through the acquisition of one or a plurality of images, as measuring surface temperatures. In this way, flaws of near-surface type, such as cracks, binding flaws, and inclusions, as well as other defective sites in the component layer or in the hitherto already built-up semifinished product show a characteristic signature, . . ). Casper does not specifically disclose a processor (Section 2.3, 4th Para, The capability to derive defect depth directly from the temperature data for each individual surface point represents a significant advantage for automation in thermography data processing, inherently as processor capable) for calculating a depth of the subsurface defect in the 3D part. SUNG discloses calculating a depth of the subsurface defect in the 3D part (Section 2.2, 1st para, wherein in view of Equation (5), it was found that the value of ts is also approximately proportional to the square of the defect depth (L2), hence the determination of the depth L).
Regarding claim 21, in the combination of Casper and SUN, Casper further discloses wherein the layer-based manufacturing process is selected from Fused Deposition Method (FDM), Powder Bed Fusion (PBF) and Binder Jetting (BJ) (Para [0026], wherein the layer-by-layer construction apparatus 10 comprises a powder feed 12 for application of at least one powder layer 14 of a material onto a buildup and joining zone I of a movable building platform 16).

Claims 15  and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of US 2003/0193987 A1 to Zalameda et al (hereinafter ‘Zalameda’).
Regarding claim 15, Casper discloses a method for monitoring each layer in layer-based manufacturing process (Para [0004], wherein the object of the present invention is to create an additive layer-by-layer construction method that makes possible an improved process monitoring), the method comprising: exposing a surface layer of the 3D part undergoing layer-based manufacturing to a thermal energy pulse from the thermal energy source, the thermal energy pulse having a pulse duration that is a function of one or more properties of a material of the 3D part (Para [0010] and [0011], wherein it is possible to adjust the temperature signal that is to be generated and the flaw inspection based on it to different component geometries, materials, and depth regions, as properties, for defect detection in an especially simple way. It has hereby been shown to be advantageous when a pulse duration, based on the materials and depth data above, of the high-frequency magnetic field and/or the predetermined period of time is/are between 50 ms and 2 s, that is, for example, 50 ms, 100 ms, . . .). Casper does not specifically disclose orienting a thermal energy source and an IR camera relative to a 3D part undergoing an a layer-based manufacturing process to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera; and blocking radiant heat resulting from the thermal energy pulse from reaching the part following exposing the surface layer of the 3D part 
Regarding claim 27, Casper discloses a system (Fig. 1 system 10) for monitoring each layer in a layer-based manufacturing process (Para [0004], wherein the object of the present invention is to create an additive layer-by-layer construction method that makes possible an improved process monitoring), the system comprising: one or more thermal energy sources (Fig. 1, electric current applied by high frequency generator 28)  positioned to expose a surface layer of a 3D part undergoing layer-based manufacturing to a thermal energy pulse, the thermal energy pulse having a pulse duration that is a function of one or more properties of a material of the 3D part (Para [0010] and [0011], wherein it is possible to adjust the temperature signal that is to be generated and the flaw inspection based on it to different component geometries, materials, and depth regions, as properties, for defect detection in an especially simple way. It has hereby been shown to be advantageous when a pulse duration, based on the materials and depth data above, of the high-frequency magnetic field and/or the predetermined period of time is/are between 50 ms and 2 s, that is, for example, 50 ms, 100 ms, . . .). Casper does not specifically disclose one or more radiant heat shields positioned to selectively as shields, at the edge of the sample can be used to block the infrared heat radiating from the lamps.); and at least one infrared (IR) camera (Fig. 5, Camera 55a), wherein the one or more thermal energy sources and the at least one IR camera are oriented to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera in response to the thermal energy pulse (Para [0048], wherein the embodiment of FIG. 5, if operated according to the method of the present invention, will provide thermal image data and processed image data that (1) reduces erroneous superimposed radiation, as defect-free surface area, from reaching the lens of the infrared detector(2)) and wherein the at least one IR camera is positioned to detect specular reflections from defects on the surface layer of the 3D part to identify a location of a surface defect on the layer of the 3D part (Para [0050], wherein FIG. 6B clearly displays a defect 67 as a dark spot on the processed image 65 as opposed to the non-SESS processed images of FIGS. 3B and 4 B.). Casper and Zalameda are .

Claims 9, 14, 17, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of SUN and further in view of Zalameda).
Regarding claim 9, Casper and SUN do not specifically disclose the method further comprising, for each layer of the layer-based manufacturing process: orienting the thermal energy source and the IR camera to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera, in response to the thermal energy pulse; blocking the thermal energy pulse from the part following exposing the surface layer of a 3D part undergoing layer-based manufacturing to the thermal energy pulse; and detecting specular reflections from a surface defect on a layer of the 3D part at the IR camera to identify a location of the surface defect on the layer of the 3D part. Zalameda discloses for each layer of the layer-based manufacturing process: orienting the thermal energy source and the IR camera (Para [0045], wherein reflector 53x of first means for heating 53a is pointed at surface 52a of sample 51 and is covered by shutter 54a, as inherently positioned at a given orientation) to minimize specular reflections from a defect-free surface area of the 3D part from as defect-free surface area, from reaching the lens of the infrared detector(2) provides a processed image that converges with theoretical models, and (3) provides a processed image that clearly identifies defects, corrosion, and other problems with the sample under test while significantly reducing unwanted and erroneous radiation into the lens of the infrared detector.); blocking the thermal energy pulse from the part following exposing the surface layer of a 3D part undergoing layer-based manufacturing to the thermal energy pulse (Para [0049], wherein immediately after the lamps 53a, 53b are fired, the detector shutter 54c is opened to measure the surface temperature while shutters 54a, 54b, close, as blocking, over lamps 53a, 53b, respectively); and detecting specular reflections from a surface defect on a layer of the 3D part at the IR camera to identify a location of the surface defect on the layer of the 3D part (Para [0050], wherein FIG. 6B clearly displays a defect 67 as a dark spot on the processed image 65 as opposed to the non-SESS processed images of FIGS. 3B and 4 B.). Casper, SUN and Zalameda are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the for each layer of the layer-based manufacturing process: blocking the thermal energy pulse from the part following exposing the surface layer of a 3D part undergoing layer-based manufacturing to the thermal energy pulse, of Zalameda’s 
Regarding claim 14, Casper discloses a method for monitoring a layer-based manufacturing process (Para [0004], wherein the object of the present invention is to create an additive layer-by-layer construction method that makes possible an improved process monitoring), the method comprising: exposing a surface layer of a 3D part undergoing layer-based manufacturing to a thermal energy pulse from a thermal energy source , the thermal energy pulse having a pulse duration that is a function of one or more properties of a material of the 3D part (Para [0010] and [0011], wherein it is possible to adjust the temperature signal that is to be generated and the flaw inspection based on it to different component geometries, materials, and depth regions, as properties, for defect detection in an especially simple way. It has hereby been shown to be advantageous when a pulse duration, based on the materials and depth data above, of the high-frequency magnetic field and/or the predetermined period of time is/are between 50 ms and 2 s, that is, for example, 50 ms, 100 ms, . . .); measuring a surface temperature of the surface layer of the part with an infrared (IR) camera, in response to absorption of the thermal energy pulse into the 3D part, to identify a location of a subsurface defect in the 3D part (Para [0006], wherein at least one image of the component layer is acquired by a camera system, wherein the image characterizes a temperature distribution in the component layer, and, by a computing device, the presence of at least one flaw is checked on the basis of the at least one acquired image. Through the induction of an eddy current in the component layer or in the already built-up semifinished product, said component layer or semifinished product is as inherently absorbing heat. The heating is recorded through the acquisition of one or a plurality of images, as measuring surface temperatures. In this way, flaws of near-surface type, such as cracks, binding flaws, and inclusions, as well as other defective sites in the component layer or in the hitherto already built-up semifinished product show a characteristic signature, . . ). Casper does not specifically disclose calculating a depth of the subsurface defect in the 3D part. SUNG discloses calculating a depth of the subsurface defect in the 3D part (Section 2.2, 1st para, wherein in view of Equation (5), it was found that the value of ts is also approximately proportional to the square of the defect depth (L2), hence the determination of the depth L). Casper and SUN do not specifically disclose the method further comprising, for each layer of the layer-based manufacturing process: orienting the thermal energy source and the IR camera to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera, in response to the thermal energy pulse; blocking the thermal energy pulse from the part following exposing the surface layer of a 3D part undergoing layer-based manufacturing to the thermal energy pulse; and detecting specular reflections from a surface defect on a layer of the 3D part at the IR camera to identify a location of the surface defect on the layer of the 3D part. Zalameda discloses for each layer of the layer-based manufacturing process: orienting the thermal energy source and the IR camera (Para [0045], wherein reflector 53x of first means for heating 53a is pointed at surface 52a of sample 51 and is covered by shutter 54a, as inherently positioned at a given orientation) to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera, in response to the thermal energy pulse (Para [0048], wherein the embodiment of FIG. 5, if operated according to as defect-free surface area, from reaching the lens of the infrared detector(2) provides a processed image that converges with theoretical models, and (3) provides a processed image that clearly identifies defects, corrosion, and other problems with the sample under test while significantly reducing unwanted and erroneous radiation into the lens of the infrared detector.); blocking the thermal energy pulse from the part following exposing the surface layer of a 3D part undergoing layer-based manufacturing to the thermal energy pulse (Para [0049], wherein immediately after the lamps 53a, 53b are fired, the detector shutter 54c is opened to measure the surface temperature while shutters 54a, 54b, close, as blocking, over lamps 53a, 53b, respectively); and detecting specular reflections from a surface defect on a layer of the 3D part at the IR camera to identify a location of the surface defect on the layer of the 3D part (Para [0050], wherein FIG. 6B clearly displays a defect 67 as a dark spot on the processed image 65 as opposed to the non-SESS processed images of FIGS. 3B and 4 B.). Casper, SUN and Zalameda are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the for each layer of the layer-based manufacturing process: blocking the thermal energy pulse from the part following exposing the surface layer of a 3D part undergoing layer-based manufacturing to the thermal energy pulse, of Zalameda’s method with Casper’s and SUN’s, in order to block the infrared heat radiating from the respective lamp after heating (Para [0049]).
as shields, at the edge of the sample can be used to block the infrared heat radiating from the lamps.). Casper, SUN and Zalameda are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the one or more radiant heat shields positioned to selectively block radiant heat from the thermal energy source from reaching the 3D part, following the pulse duration of the thermal energy pulse, of Zalameda’s system with Casper’s and SUN’s, in order to block the infrared heat radiating from the respective lamp after heating (Para [0049]).
Regarding claim 18, Casper and SUN do not specifically disclose wherein the one or more thermal energy sources and the at least one IR camera are oriented to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera in response to the thermal energy pulse, and wherein the at least one IR camera is positioned to detect specular reflections from defects on the current layer of the 3D part to identify a location of a surface defect on the layer of the 3D part. Zalameda discloses orienting the thermal energy source and the IR camera (Para [0045], wherein reflector 53x of first means for heating 53a is pointed at surface as inherently positioned at a given orientation) to minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera, in response to the thermal energy pulse (Para [0048], wherein the embodiment of FIG. 5, if operated according to the method of the present invention, will provide thermal image data and processed image data that (1) reduces erroneous superimposed radiation, as defect-free surface area, from reaching the lens of the infrared detector(2) provides a processed image that converges with theoretical models, and (3) provides a processed image that clearly identifies defects, corrosion, and other problems with the sample under test while significantly reducing unwanted and erroneous radiation into the lens of the infrared detector.); and wherein the at least one IR camera is positioned to detect specular reflections from defects on the current layer of the 3D part to identify a location of a surface defect on the layer of the 3D part (Para [0050], wherein FIG. 6B clearly displays a defect 67 as a dark spot on the processed image 65 as opposed to the non-SESS processed images of FIGS. 3B and 4 B.). Casper, SUN and Zalameda are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine minimize specular reflections from a defect-free surface area of the 3D part from reaching the IR camera, in response to the thermal energy pulse, of Zalameda’s system with Casper’s and SUN’s, in order to reduce erroneous superimposed radiation (Para [0048]).
Regarding claim 26, in the combination of Casper, SUN and Zalameda, Zalameda further discloses wherein the at least one IR camera used to detect specular as the specular reflection, generated by the filters that are heated by the firing of the flash lamps.).

Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of SUN and further in view of US 8,577,120 B1 to Koshti.
Regarding claim 11, Casper and SUN do not specifically disclose the method further comprising calculating a thermal diffusivity of the part based upon one or more detected subsurface features. Koshti discloses calculating a thermal diffusivity of the part based upon one or more detected subsurface features (column 44, line 65 through column 45, lines 1, wherein if the change in value is less than a set specified value, then the effective diffusivity can be computed using equation (51) at step 2645.). Casper, SUN and Koshti are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine calculating a thermal diffusivity of the part based upon one or more detected subsurface features, of Koshti’s method with Casper’s and SUN’s, because under some constraints, the normalized anomaly contrast is mainly influenced by factors "related" to an anomaly such as the material thermal properties (diffusivity and emissivity), (column 2, lines 36-39).
as the control parameter, with known diameter and depth values, depth constant value of one, and correct material diffusivity is performed as well as the selection of diameter and amplitude constant values). 
Regarding claim 19, Casper and SUN do not specifically disclose wherein the processor is further for calculating a thermal diffusivity of the part based upon one or more detected subsurface features. Koshti discloses calculating a thermal diffusivity of the part based upon one or more detected subsurface features (column 44, line 65 through column 45, lines 1, wherein if the change in value is less than a set specified value, then the effective diffusivity can be computed using equation (51) at step 2645.). Casper, SUN and Koshti are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine calculating a thermal diffusivity of the part based upon one or more detected subsurface features, of Koshti’s method with Casper’s and SUN’s, because under some constraints, the normalized anomaly contrast is mainly influenced by factors "related" to an anomaly such as the material thermal properties (diffusivity and emissivity), (column 2, lines 36-39).
Regarding claim 20, in the combination of Casper, SUN and Koshti, Koshti further discloses wherein the layer-based manufacturing process comprises one or as the control parameter, with known diameter and depth values, depth constant value of one, and correct material diffusivity is performed as well as the selection of diameter and amplitude constant values).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Casper in view of SUN and further in view of 2017/0023505 to Maione et al (hereinafter ‘Maione’).
Regarding claim 25, Casper and SUN do not specifically disclose wherein the one or more thermal energy sources are halogen bulbs. Maione discloses the one or more thermal energy sources are halogen bulbs (Para [0013], wherein the emitted thermal wave can be obtained in various ways. For example, as shown in FIG. 1, one or more halogen lamps 3 connected to a signal generator 5 designed to generate a control signal (on/off) for the halogen lamps 3 variable in amplitude and frequency). Casper, SUN and Maione are combinable because they all disclose defect detection within objects by thermal heating application. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the one or more thermal energy sources are halogen bulbs, of Maione’s system with Casper’s and SUN’s, in order to generate a modulated thermal wave, for example with square or sinusoidal wave modulation(Para [0013]).

Allowable Subject Matter
Claims 5-8, 10 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art or the prior art of record specifically, Casper and SUN, does not disclose:
. . . .wherein the peak temperature contrast slope time is determined beginning at one half of the duration of the thermal pulse, of claim 5 combined with other features and elements of the claim;
. . .  wherein a maximum pulse length of the thermal energy pulse is determined by: Equ of claim 6 combined with other features and elements of the claim;
. . . .wherein a maximum allowable pulse duration of the thermal energy pulse is determined by: Equ. In claim 7 combined with other features and elements of the claim;
. . . wherein the pulse duration comprises a range of pulse durations based upon a thermal diffusivity of the part and a depth of the subsurface defect being detected, of claim 8 combined with other features and elements of the claim;
 . . . wherein the layer-based manufacturing process is a Fused Deposition Modeling (FDM) process resulting in a plurality of deposition roads and wherein the thermal energy source is positioned in parallel with the deposition roads, of claim 10 combined with other features and elements of the claim;
the maximum allowable pulse duration comprises a range of pulse durations based upon a thermal diffusivity of the part and a depth of the subsurface defect being detected, of claim 22 combined with other features and elements of the claim;
. . . . wherein the processor determines a maximum allowable pulse duration (td) of the thermal energy pulse by adding one half of the pulse duration tp to the calculated peak temperature ts for calculating the defect depth using a peak contrast slope method in which: of Equ of claim 23 combined with other features and elements of the claim;
. . . . wherein the processor determines a maximum allowable pulse duration (td) of the thermal energy pulse by adding one half of the pulse duration tp to the calculated peak temperature t2 for calculating the defect depth using a log second derivative method in which: of Equ of claim 24 combined with other features and elements of the claim.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662